Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 1 of 16

EXH|B|T A

 

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 2 of 16

 

¢ CT Corporation Service of PrOCeSS
Transmittal
11/30/2018

CT Log Number 534490260
TD: Barbara Jenkins
Whole Foods Market, lnc.
550 Bowie St
Austin, TX 78703-4644

RE: Process Served in Massachusetts

FOR: Whole Foods Market Group, lnc. (Domestic State: DE)

ENCLOSED ARE COF|ES DF LEGAL PR°CESS RECE|VED lY THE STATUT°RY AGENT CF THE ABOVE coMFANY AS FOLLDWS:

TlTLE 0F ACT|GN= Nathalie J. Safar individually and on Behalf of Her Two Daughters and Joshua Alpert,
Pltfs. vs. Whole Foods Market Group, lnc.
D°C"MENT(S) SERVED= Summons, Civil Action cover sheet, Complaint, Attachment(s)
counT/AGech= Trial Court of Massachusetts Superior Court, MA
Case # 1881CV03413
NA'ruRE or= AchoN: Personal injury - Failure to Maintain Premises in a Safe Condition - 03/06/2017
oN wHoM PROCES$ wAS SERVE¢!: C T Corporation System, Boston, MA
nA're ANo noun or= senvrce: By Process Server on 11/30/2018 at 09:10
JuRlsorcTroN sERon: Massachusetts
APFF.ARANce oR ANswER nue: Within 20 days (Document(s) may contain additional answer dates)
ATToRNeY(s) / sENner\(s): Ann L Palmieri

Law Office of Ann L. Palmieri
Post Off Box 1586

Andover, MA 01810
(617)482-6111

ACT|°N |TEMS: CT has retained the current log, Retain Date: 11/30/2018, Expected Purge Date:
12/05/2018

image SOP
Email Notification, Email Process SOP@WHOLEFOODS.COM
EmailNotification, .|ay Warren jay.warren@wholefoods.com

EmailNotification, Timothy Horn timothy.Horn@wholefoods.com

erNeo= C T Corporation System

Ancmess: 155 Federal St Ste 700
Boston, MA 02110-1727

rELePuoNE= 617-757-6404

Page1of1/RS

information displayed on this transmittal is for CT
Corporation‘s record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselve$. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

3.

V.
whole §Qé§ Mggi$¢:l' ,oEFENoANT(S)

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 3 of 16

Commonweaith of Massachusetts

Mionuzsex ss TR\AL couRT or= me coMMonE/\LTH

laws r. esq rha¢v..c.rll, §;§§§§§K§;§TDEPARLME§ m ‘

¢»NL oh Bal\¢\.\§ 04 hcr"\"wo Dcu.g ‘('¢-FS ' 3
:J’ twa l ,PLAiNTiF`F(_S).

 

GWTMF)JJ“L.

SUMMONS
"`q

nrc.
THiS SUMMONS lS D|RECTED TO w tide E:QQ&S l (akl¢.&f Gm£([)efen!t]j;f'$ name)

¥ou are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Piaintiff's Complaint filed against you is attached to this summons and the original complaint has been
filed in the ' ` Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RlGHTS.

You must respond to this lawsuit in writing within 20 days. lf you do not respond, the court may decide
the case against you and award the plaintiff everything asked for in the complaint You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. lt you need more time to respond, you may request an
extension of time in writing from the Court.
How to Respond. To respond to this lawsuit. you must tile a written response with the court and mail a
copy to the Plaintiff's Attomey (or the Plaintiff, if unrepresented). You can do this by: ; of
Fiiing your signed original response with the Cierk’s Oftice for Civil Business. mdd_k_gg}€ourt, 300 'Tr"¢~d¢ (,b‘)+¢
address) by mail or in person,___ AND
Deiivering or maiiié,go\ a copy of your response to the Piaintiff`s Attomey/Plaintiff at the following
address: Qgg l-.?a.\m`\~£r\ 555 -l \, O,%oy. 15 80 Andow/ M n Oi ha
What to include in your response. An “Answer" is one type of response to a Complaint Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint
Some defenses, called aflirmative defenses, must be stated in your Answer or you may lose your right to
use them in court if you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise. you may lose your right to sue the Plaintiff about anything related to this
lawsuit if you want to have your case heard by a jury. you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Niotlon to Dismlss." if you believe that the complaint is legally invalid or legally insufficient A Motion
to `Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. if
you are filing a Motion to Dismiss. you must also comply with the filing procedures for “Civil Motions"
described in the rules of the Court in which the complaint was tiled, available at

www.mass.gov.courtslcase-legal-res/ruies of court.
_1!/\ fisz §§
A true copyAtte§ § \5

n Depuly Sheriff Suifolk Counly

“l l/

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 4 of 16

 

DOCKETNUMBER

CiViL TRACKiNG ORDER
(sTANorNe oRoER 1- as) 18810V03413

 

Trial Court of Massachusetts
The Superior Court

 

 

cAse NAMe:
Nathalie J. Safar individually and on Behalf of Her Two Daughters and

Michaei A. Sullivan. Clerk of Court

 

Joshua Alpert vs. Whole Foods Market Group, lnc. Middlesex C°untv
T°' Ann L Paimieri, Esq_ count NAMEsAooRess
\_aw office of Ann L_ palmieri Middlesex Countv Sunerior Court - Wobum
200 Trade Center

Post Off Box 1586
Andover, MA 01810

Wobuml MA 01801

 

 

TRACK|NG ORDER - F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

- than the deadlines indicated.

GEF

QEAL!N§

 

SERVED BY FILED BY HEARD BV

 

Service of process made and return filed with the Court

02/26/2019

 

Response to the complaint filed (also see MRCP 12)

03/28/201 9

 

 

All motions under MRCP 12. 19. and 20

03/28/201 9 04/29/2019 05/28/2019 '

 

All motions under MRCP 15

03128/2019 04/29/2019 05/28/2019

 

All discovery requests and depositions served and non-expert
depositions completed

    

 

:.-»'.'.#-.»'.“' ' ."*~~ " =-

09/24/2019

 

All motions under MRCP 56

    

10124/2019 11/25/2019

 

03/23/2020

 

 

   

 

 

 

 

 

Final pre-trial conference held and/or firm trial date set ' i.~
Case shall be resolved and judgment shall issue by ~.i 11/27/2020
The final pre-trial deadline is nwf_e_d_d_ate_of_the_m_n;egi\_ce. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE lSSUED Assis‘rANT custh

11I28l201 8 Martha Fulham

 

 

PHONE
(781)939-2160

 

 

 

mm m ll-ZB-Nla 133023

m mm

mimrii=l=(s) MM'Z JJA][Z}, 671 neFeNnANr(s) MA,,/e Eo¢¢'g /7/¢3/>(/37" @eaf,.l
M’w`diaa// mg z ' "r¢~) aim/05 @,,&/5. gaston afl/parr
T pa Piaintif|'s Attomey name, Ad'dress, CitylStateiZip Type Defendant’s Attomey Name. Address CitylState/Zip

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 5 of 16

 

 

 

TRU\LCQURTOF MASSACHUSETTS ,_ . l ,
civir. AcTioN covert sweet suPERioR count nEPARTMENT ooci<Er No. /¢?¢Y 6b 0 3‘1/3
CQUNTY Mid// asc >¢ o
OF

 

 

 

   

 

d

C\

 

 

Phone Number and BBO# Phone Number (lf Knovvn)

 

§7)/'1 )(,. %§/m¢`c;//
?0, BO>< /§rc

 

A?\¢£O`//¢/;` /WH p/f/ 0

 

 

 

 

9’/§/ a/)@;,z/F/ BBU_"¢;?Y_JY 010

 

TYPE OF ACTlON AND 'I'RACK DESIGNATION (See reverse side)

CODE NO. TYPE OF ACTlON (specify) TRACK lS TH!S A JURY CASE?

/
D.- %l,_/Y/,"jg,-]C [- _Q/]YesO]No
3 q ?&Zéna/_;:/h/Wb} 9

The following is a fuli, itemized and defaiied`§tatement of the facts on which plaintiff relies to determine
money damages For this form, disregard double or treble damage ciaims; indicate single damages oniy.

 

 

 

 

 

 

 

§§QRT CI:.:‘\B'IS .., ch
(Attach additional sheets as necessary)~ i:.~.

l
A. Documented medical expenses to date: i_§;=r ;r, 1 cr.:: l
t. Total hospital expenses ] -~e~~g ;\`._,.s .ti.-iss:».ss.~.v i
2. Totai doctor expenses l \
3. Total chiropractic expenses l NOV 2 3 2613
4. Total physical therap expenses , '

5. Total other expenses describe)

h ' "i::” _J ’i’: “Mhti
Documented lost w es dand compensation to date Z'l-’.»iz/' »Q’ o`tal
. Documenfed pr_o e dam ages o date , C.LE?~'.K

Reasonably anticipated future medical expenses `
Reasonah ly antici gated lost wages and come ensation to dat d¢_,/e Z{Q $'
Other documente items of damages (descrr c§)/’ 73'¢/`/1 f,”i¢ K/ 5` MZ‘,",'L ,5 ,,,,

41.¢.<4¢.¢<)/// $ 00 ooof’
rie escriptiono painti sin' ury,incu drug na re an e en o 111 i1ry cri e
sid ri rr id mm dxiifi!L(d§b_)A/‘£"L__/ FH,MQS,

 

wages

/, P/_ was ts/emm¢ m/z> /ess a/,J/ ar _r
;/))/)/:,/,~A£g/ m /]/c’-'d/v/» W/;€hd’X-L. built 4007' /né/F¢nd‘wh¢{ )9$¢‘¢ "EJ‘</¢,

f/H had _S`¢<H€¢f¢/" 4 concussion M mines sweet T
M¢U,¢Z/g£$ raymth nansa¢.., \/Cr /1`§0 ¢ZM¢L '/hw//_)#cad-L. 072- otal$

72 rca/aa /i.er admit

  
   
 

iTsheai/». m iad ama Mi"¢d hdaCz-") him
TC £Je+-$r’fu~!' /u~¢)<- bee/w

5 /
Att li dd tion sheets as necessa mde el
Provide a detailed description of cia(rm(sa)c a l ry) lm as w

TOTAL $ ................

 

PLEASE IDENTIFY, BY CASE NUMBER, NAME AND COUNTY, ANY RELATED ACTION PENDING IN THE SUPERIOR
COURT DEPARTMENT

 

“I hereby certify that l have complied with the requirements oi` Ruie 5 of the Supreme Judicial Court Uniform Rules on Dispute Rsnlution (S.lC
Ruic \:18) requiring that l provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages oftlie various ethnds.“ g ap ’ . _
Signature of Attomey of Re:ord L@L*{/n\ 1,\ @'i 'Am,i .z..i_` , Date; ,'/ /o‘[ Y/ l g

A.O.S.C. 3-2007

 

amf alma eha ¢» § 410 ”"‘77".‘"3

"73’

 

 

.‘r

A»`“"""

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 6 of 16

COMMONWEALTH OF MASSACHUSE'ITS

MDDLESEX SS m ' .- ge en b@AdF sUPERIoR coURT
' ¢),' A_;; §“-“D';/;L`§Z?z/s' aM,JE.sJ,%C.A.NO. 2018-

 

 

 

l Nperf
NATHALIE J. sAFAR/ET ALS, )
Plaintift{s\ ) Fn.so
V. ) C|i:{;R::-?(GO_'FCCE&=;ES
) COMPLAINT F°RY>EMT:GF:$=.':-Z:-':.sssx
WHOLE FO®DS MARKET GROUP,INC., ) a ' /
Defendam ) f 331 ¢V' 3`/3 nov 2 a 2013
> ,,
ye<ei;§s@

 

Plaintift` Nathalie J. Safar and her husband, Joshua Alpert and her two minor
daughters (the “Plaintiff’ and/or “NSA”) hereby file their Complaint against Whole
Foods Market Group, lnc. (“WFM" , as follows:

l. Plaintiff Nathalie J. Safar is an individual who resides at 189 Carlton
St:reet, Waban, Massachusetts 02468. She has two minor daughters who reside with her
and Namaneseeks damages on their behalfas weu. '

2. Plaintiff Joshua Alpert is an individual who resides at 189 Carlton Street,
Waban, Massachusetts 02468. Plaintiffs Nathalie J. Safar and Joshua Alpert are a
married couple.

3. Defendant Whole Foods Market Group, Inc.,(“WFM”) is a D_elaware
corporation with a principal place of business at 550 Bowie Street, Austin, Texas doing
business at 916 Walnut Street, Newton, Massachusetts.

LA§I`_S_

`4. On or about March 2, 2017, Plaintiff Nathalie Safar, after completing
her _Work day, left her job in the Newton Public Schools to pick up some grocery

items at the Whole Foocls Market(”WFM”) located at 916 Walnut St:reet, Newton,
MA.

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 7 of 16

5. As Ms. Safar approached her neighborhood grocery store, all
appeared as it usually did. As she entered the building the door was in the open
position and she attempted to proceed into WFM.

6. Ms. Safar approached the entry to the store Wit.h due care, as she
entered the store, the door struck her suddenly and unexpectedly, on the right
side/ temple other head. There were several Witnesses to the incident, including
customers and one of the store managers

7. As Ms. Safar observed, after being struck, an employee was
instructed to unplug the door by the Store Manager. When the employee asked
how to do it, the Store Manager, Chuck Gorman, went and unplugged the
automatic door himself.

` 8. Ms. Safar was assisted by employees to a place to sit when she
immediately complained of feeling nauseous, dizzy, and said she felt upper body
pain, in her head and neck. Ms. Safar Was offered an ice pack as well as free
groceries, five items which an employee retrieved from the store for her given
she Was unable to stand up at the time and walk around the store herself.

9. After a little while, Ms. Safar got up, Went to her car and called her

internist, Dr. Bruce Tofias, from the Whole Poods parking lot. Dr. Tofias' office
instructed Nathalie to come in to the office since it Was a short distance away.
At 3:15 p.m. Ms. Safar went to see Dr. 'l`ofias who diagnosed Ms. Safar with a
”Concussion, without loss of consciousness" and sent her to Newton/ Wellesley
Emergency Room for a CT scan for her head injury.

10. At 4:00 p.m. Ms. Safar checked into the Emergency Room and at

6:00 p.m. a CT scan was administered After a review of the scan, Ms. Safar Was

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 8 of 16

told that she Would feel nausea, dizziness and headaches for the next few Weeks
and Was told to stay home from Worl< for a Week.

11. In addition to experiencing the above symptoms, she experienced
light sensitivity, ringing in her ears and a Woozie overall feeling. Further, she
was told that if her symptoms did not improve she should contact a neurologist

12. On Monday, March 6, 2017, Ms. Safar’s husband, Joshua Alpert
went to WFM and spoke with one of the managers ,l-Ie Was told by the manager
that the manager had completed a report that Was provided to ”headquarters"
on the day of the incident, Thursday, March 2, 2017, describing the incident,
including the faulty automatic entrance door that hit Ms. Safar on the side of her
head.

13. Mr. Alpert was told that he would receive a copy of the report, but
he never did.

14. By the end of March, Nathalie still suffered from daily headaches,
nausea and extreme exhaustion The migraines necessitated an intense migraine
medication that Nathalie had to take to reduce the pain.

15. Nathalie received Physical Therapy (PT) to try and improve her
ability to cope with the limitations imposed by her injury.

16. She Was told in April that she could try and return to Work on a
part-time baSiS, Which She did try to do, but it only exacerbated her condition
Nathalie works With preschoolers with special needs and the job requires a great
deal of bending, lifting and overall physical activity, which is difficult when

dealing with a head injury and neck pain and movement limitations

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 9 of 16

17. Nathalie's neurologist, Dr. Margarita Ebril-Lel recommended that
she only return to Work part-time. This part~time situation, however, did not
work since Nathalie only got worse, not better over dme.

18. Nathalie's neurologist then recommended that she take a medical
leave. At that time, her neurologist increased her medications and recommended
that she schedule appointments with an Occupational Therapist (OT) and a
Speech and Language Pathologist (SLP) to assist her with word retrieval,
memory, concentration and executive function. The goal was not to increase her
symptoms, but to provide strategies to cope with the pain and symptoms while
re-coaching Nathalie. ln addition, she started to see a Therapeutic Massage
therapist specializing in deep tissue myofascial and craniosacral therapy once a
week

r_ 19. Nathalie and her husband had planned for many months to have a
formal wedding ceremony in Iune, 2017 with their family and a few friends in
attendance Nathalie's ability to function normally as she had before the accident
has been severely impacted, often she cannot find the right words or express
herself as well as she did before the accident She was modified when she said
the wrong vows and felt very uncomfortable at her own wedding, she found the
situation overwhelming and just wanted to escape.

20. 1r"Ortunat<~:ly, they Were able to have their ceremony, but they were
unable to travel as planned for their long-anticipated honeymoon because
Nathalie could not tolerate the travel. Her condition prevented her from having
the joyous, wonderful celebration she had envisioned since she was constantly

plagued with headaches, vertigo and exhaustion in the days and weeks, both
before and after, her wedding.

nl

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 10 of 16

21. Over the summer of 2017 she continued her regimen of PT, O'l", and
SLP and took her medications as prescribed Nathalie, along with her sister and
their respective husbands and children had made plans to go on vacation
together. Nathalie realized that due to her overall exhaustion, sensitivity to light,
headaches and other symptoms, she could not relax and enjoy her surroundings
Nathalie and her famin had to cut their vacation short and return home.

22. Over the months since the summer of 2017 through to the present,
Nathalie has continued to fight an overall feeling of exhaustion,
headaches/ migraines and general malaise since the accident Many days she
wakes in the morning and gets ready for the day to find that by 10 or 11 in the
morning she is in a darkened room With a migraine and overall pain lying on the
Sofa or in her bedroom in the fetal position. Everything she does must be timed
to avoid the brightest light of the day and avoid the busy, noisy crowds.

23. As summer turned to fall, it Was clear that Ms. Safar would not be
able to return to the work that she loved as a pre-school Assistant Teacher for
Special Needs children. Ms. Safar continued to suffer from the symptoms of her
injury and her medical leave was continued to December 22, 2017, which would
take her through to the following ]anuary, 2018. During this period, Dr.
Margarita Ebril-Lel referred Nathalie to her colleague, Dr. Alexandra Stillman, a
concussion specialist Ms. Safar became the patient of both neurologists.

24. Dr. Stillman explained to Ms. Safar, after revieng her medicals
and conducting her own examinations, the following:

1. Ms. Safar needed more serotonin production and therefore,
recommended increasing ha dosage of Zoloft;
2. Ms. Safar’ s eye spasms are indicative of the eye and brain '

not working together and therefore, she recommended
continuing the vestibular therapy;

.5_

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 11 of 16

3. Ms. Safar suffers from cervicogenetic vertigo, caused by the

whiplash injury, follong the injury When she moves her neck
Also, Ms. Safar suffers from Tinnitus due to the injury, which is
a constant ringing in her ears. lt was recommended that she
receive trigger point injections, including medication to block
nerves as Well as steroids, and continue massages with cranial-
sacral massage therapy;

4. 'l`innitus may occur when there is a blow to the head and
damage can be caused in the middle ear. Since Ms. Safar has
never had it before, Dr. Stillman said it Was related to the injury.
lnitially, after the injury, the tinnitus was sporadic, but
sometime in September it became constant Dr. Stillman had
stated to Ms. Safar that 75% of tinnitus cases go away after a
year and 25% do not Tinnitus is not curable.

5. Since Ms. Safar has a learning disability, Dr. Stillman stated

that further neurological tesu`ng was needed that may suggest
the need/ use of ADHD drugs temporarily while recovering

because people who have learning disabilities often take longer
to recover from head injury/ concussion.

25. ln early November of 2017, Ms. Safar completed her second round
of trigger shots, which included steroids as well as a nerve blocker, she woke the
next day with a headache and horrible soreness at the injection sites. The steroid
injections made her symptoms worse and she could only wait until the medicine
Wore off, it took about four Weeks before she saw any improvement The steroid
medication was never again used at these sites.

26. In addition, Ms. Safar Was referred to the Henry-Benson lnstitute
for Mind and Body at Massachusetts General Hospital with the hope that the
lnstitute will provide some relief from the tinnitus. One of their
recommendations was that she go to a course for MBSR (mind, body, stress
reduction) along with Acupuncture and Cranial-Sacral massage therapy.

27. Ms. Safar continues to suffer from her injury at WFM. She
continues to suffer from tinnitus, has headaches, sensitivity to light despite using

a light blocking prescription, she continues to go to PT, O'I`, and SLP, receive

Case 1:18-Cv-12515 Document 1-1 Filed 12(07/18 Page 12 of 16

massages, goes for trigger shots, and is_ working with a Health Coach to try and
recover from the symptoms caused by the trauma to her body after the injury.

28. Ms. Safar Was acting with due care at all times on the afternoon of
March 2, 2017. Ms. Safar drove to the appropriate parking area and parked the
car in a designated parking space. She exited her vehicle with the same degree of '
due care and caution.

29. She proceeded to enter the WFM as she had on numerous occasions
before. There were no warning comes or other warning signs to warn customers
that.the door was not properly functioning

30. ~ WFM was negligent in its failure to insure that the entry to the store
areas were safe to traverse WFM’s failure to post warning signs, orange cones,
or to put Wooden Worl<-horses to block the door, or to do anything to insure the
safe entry to the store proved catastrophic to Ms. Safar, since she Was struck on
the side of the head/ face and thrust sideways, causing whiplash and a
concussion.

31. The injury that Ms. Safar sustained as a result of the swinging
electric door, that was later unplugged, was a foreseeable injury by those that
supervise, manage and operate the WFM.

32. WPM had a duty to provide a safe_entry for its customers to insure
that they could safely enter the store and purchase their groceries.

33. The malfunctioning door should have been known to those who
Worked at WFM and WFM’s failure to use due care and properly inspect and
secure the door and/ or repair the door in a timely, safe manner, were all

Contributing events to make these factors the proximate cause of the accident

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 13 of 16

' 34. WFM's failure to properly inspect, maintain and repair and/ or
replace the automatic door and WFM’s failure to use any safety cones to warn
customers to take additional care are the sole causes of the accident and the
mindes to Ms. safar.

COUNT I

35. Plaintiff re-alleges and incorporates by reference the allegations
contained in Paragraphs 1 through 34 above.

36. As stated above, Ms. Safar was legally on the premises of WFM on
March 2, 2017 at its 916 Walnut Str'eet, Newton, MA (”the Premises”) store.

37. As Ms. Safar was attempting to enter the Premises to go shopping
at WFM, she was slammed into the glass wall where she sustained severe
personal injuries as a direct and proximate result of Defendant's negligent
maintenance of the Premises which included, but was not limited to the
following:

(a) The Defendant failed to maintain the automatic doors at the
Premises in a safe manner when it knew that such a failure put its customers at
risk of being injured;

(b) Defendant failed to post any signage or other warning that
the automatic doors were not operating properly when WFM knew or in the
exercise of reasonable care should have known that it existed;

(c) Defendant negligently failed to inspect the Premises for
dangerous conditions such as the malfunction of the automatic doors when it
knew, or in the exercise of reasonable care, should have known that such

malfunctioning could occur causing injury to WFM customers

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 14 of 16

38. As a direct and proximate result of Defendant's negligence as
stated above, Plaintiff Nathalie ]. Safar was slammed against a glass wall
resulting in medical bills, costs and fees in excess of $100,000.00 and sustained
severe personal injuries which have and will continue to prevent Plaintiff from
performing her normal and daily activities

WHEREFORE, Plaintiff Nathalie I. Safar demands judgment against
Defendant WFM for her damages, plus interest and costs.

COUNT ll

39. Plaintiff re-alleges and incorporates by reference the allegations
contained in Paragraphs 1 through 38 above . v

40. As a direct and proximate result of the negligence of Defendant
WFM, as stated above, Plaintiff Nathalie ]`. Safar has undergone extensive
medical treatment resulting in medical bills, costs and fees in excess of
$100,000.00. l

41. As a direct and proximate result of Defendant WFM's negligence
Plaintiff Nathalie ]. Safar has suffered and continues to suffer great physical pain
and mental anguish, and has incurred expenses in an attempt to cure and/ or
treat the injuries n

WHEREFORE, Plaintiff demands judgment against Defendant W'FM for
all of her medical bills, fees, plus interest and costs.

' coUN'r m

42. Plaintiff re-alleges and incorporates by reference the allegations
contained in Paragraphs 1 through 41 above.

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 15 of 16

43. As a direct and proximate result of Defendant’s negligence,
Plainti.ff Nathalie ]. Safar has been and will continue to be unable to perform
Plaintiff's normal and daily activities.

44. As a direct and proximate result of Defendant WFM’s negligence,
klame Nathalie I. Safar has been and will continue to be unable to work.

45. As a direct and proximate result of pefendant WFM's negligence,
Plaintiff Nathalie ]'. Safar has lost, and will continue to lose wages, salaries and
other economic benefits

W_HEREFORE, Plaintiff demands judgment against Defendant WFM for
her lost wages and other employment benefits, pension, insurance benefits, plus

interest and costs.

COUNT IV

46._ Plaintiff re-alleges and incorporates by reference the-allegations

 

contained in Paragraphs 1 through 45 above.

47. As a direct and proximate result of Defendant’s negligence,
Plaintiff ]oshua Alpert has been and will continue to be unable to have the

relationship he had with his wife.

48. As a direct and proximate result of Defendant WFM’s negligence,

-Plaintiff Joshua Alpert has suffered severe emotional distress and marital

anguish, and has lost income and incurred expenses in an attempt to deal with
the losses suffered by their family

WI~lEREFORE, Plaintiff demands judgment against Defendant WFM for

damages, plus interest and costs.

_jo-

Case 1:18-Cv-12515 Document 1-1 Filed 12/07/18 Page 16 of 16

_QQLJ__NIY
,49. Plaintiff re-alleges and incorporates by reference the allegations
contained in Paragraphs 1 through 48 above.
50. As a direct and proximate result of Defendant' s negligence,
Plaintiff’s two minor daughters have been and will continue to be unable to have

__________r. ._ __ _. ..the.relationship~they_had,vvith..their.Mo.ther,.Plainliff_l§la.'£l'l_&li€..l- Safar,.b_€_f£>_!£ .S_h§.. .

_was slammed into the glass wall at the Defendant WFM's Walnut §t_reet store. _ m
51. As a direct and proximate result of Defendant WFM's negligence,

Plaintiff’s daughters have suffered severe emotional distress and mental anguish,

as a result of their Mother's injuries '

“‘"'_""' _' " __"““_"WHEREF©RETPl'ainb.ff'd" 'emands~judgment~against- Befend~ant~W-FM»f»or~-~~~- ~ -~-~~~~~-~~-»~
damages for her two minor daughters, plus interest and costs and such other and

further relief as the Court deems just and proper.

NATHALIE J. SAFAR ET ALS,
By their Attomey,

l ,d?i/M §Z/_ Qe¢v-

v¢,b/"oL./'
Ann L. Palmieri (BBO # 388090)
Law Office of Ann L. palmieri
Post Office Box 1586
Andover, MA 01810
'l`elephone: (617) 482-61 ll
Ceu; (978) 376-2114

PLAIN'HFF DEMANDS A TRlAL BY JURY ON ALL ISSUES TRIABLE OF RIGHT
BY A JURY lN THE INS'I`AN'I` AC'I'ION.

Dated: November 28, 2018

-11-

